DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s response filed on 4/20/2022 has overcome the previous rejections based on 35 USC section 112 however it has introduced new issues that are addressed in this office action.  The Examiner reevaluated the prior art and found the claimed invention allowable over the prior art for reasons explained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed inventon.
Written Description Issue #1
Claim 14 is covering operations corresponding to Figure 5 of the applicant’s disclosure because claim 14 has the control device obtaining the parameters from the relay device and performing “the determining” from step (b) of claim 12.  This contradicts claim 12 because in step (a) of claim 12, the second parameters are sent to the relay device which means that that the comparison of the second parameters occurs at step (b) are compared at the relay device.  The applicant did not disclose a scenario where both the control device and the relay device would perform the determination as implied by the limitations of claim 14.  In other words, Figures 5 and 8 cover alternative embodiments that are not disclosed as operable together, yet the current claim scope of claim 14 covers a determination at both the control device and the relay device.  Claims 15, 16, 18, and 19 are rejected by virtue of the their dependence on claim 14.
Written Description Issue #2
Claim 21 covers a control device, relay device, and a processor connected via a network.  The applicant did not disclose a separate processor that is separately connected from the relay device and the control device via a network and that performs the claimed determination of whether the parameters match.  Rather, the disclosure appears to cover the relay as a processor.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the plurality of second parameters contained in the control data" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  The amendment to claim 12 has separated the control data from the second parameters, as disclosed.  Claim 17 should be amended accordingly.

Allowable Subject Matter
Claims 12, 13, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art was not found to teach or suggest the actions performed with respect to the relay device, the control device, and the controlled equipment attached to the interfaces of the relay device.  The prior art was not found to teach the act by the control device of transmitting the control data and the plurality of second parameters to the relay device, each of which indicates a communication standard and serial setting, and the determination and subsequent transmission of the control data based on the determination of whether the parameters from the control device match those stored by the relay device.  The closest prior art found was U.S. Patent Number 10,469,550 to Gyobu.  Gyobu shows in Figure 13 a method of evaluating attribute data attached to control data that is then relayed however the attribute data does not specify communication standards or serial settings and the relay device itself does not make the determination.  The rest of the cited prior art shows various aspects of the invention however none shows the transmission by the control device, determination by the relay device, and subsequent transmission by the relay device according to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442